Exhibit 10.22

LOGO [g63542ex10_21and22pg001.jpg]

November 9, 2007

Juniper Networks, Inc.

Attn: Vice President of Real Estate

1194 N. Mathilda Ave.

Sunnyvale California 94089

 

  RE: Sublandlord’s Server Room Exit Notice

To Whom It May Concern:

Per Article 19 of the First Amendment to Sublease between Ariba, Inc. and
Juniper Networks, Inc. dated June 15th, 2007, this letter shall serve as
Sublandord’s Server Room Exit Notice that Ariba will exercise its right to
vacate the Sublandlord’s Server Room in Building 3.

The anticipated date of exit is December 8th, 2007. It is possible that
technical problems could delay the anticipated date of exit. In the event of
unavoidable delay, Sublandlord shall furnish to Subtenant notice of the delay,
prior to the Server Premises Commencement Date, along with the outside date of
exit. Should Sublandlord fail to vacate the Sublandlord’s Server Room prior to
January 8th, 2007 due to unavoidable delay, then the Server Premises
Commencement Date, and rent payable for the Server Premises shall be delayed and
abated for an equal number of days. Per Section 19 (c) of the First Amendment to
Sublease:

“Effective sixty (60) days after Subtenant’s receipt of the Sublandlord’s Server
Room Exit Notice (the “Server Premises Commencement Date”), the definition of
the Premises and Rentable Area of the Premises will be expanded and amended to
include the additional 2,165 square feet in the Building Three Premises (the
“Server Premises”), and Subtenant shall commence paying Sublandlord Monthly Base
Rent on the Server Premises at the same per rentable square foot rate (as
adjusted pursuant to Section 2(1) hereof) as subtenant pays for the other
Premises during the same time period.”

Sublandlord desires to exclude the square footage of the MPOE room in Building
Three from the Server Premises as this is a campus common room measuring 120
square feet. Therefore, by way of this notice, Section 19 (c) shall be amended
so that all references to the Server Premises shall mean 2,045 square feet in
the Building Three Premises, and the Building Three MPOE room shall not be
included in the Building Three Premises.

Further, Section 2(n) of the First Amendment shall be amended to include the
Server Premises. Subtenant’s Project Share will increase from 37.20% to 37.49%
upon the Server Premises Commencement Date. Section 2(o) shall remain unchanged.

Sublandlord agrees to continue to reimburse Subtenant for electrical
consumption, per the currently agreed method, until the date on which
Sublandlord vacates the Sublandlord’s Server Room.



--------------------------------------------------------------------------------

Please acknowledge your agreement and acceptance of the same by executing below.
Once fully executed, this notice shall constitute a binding letter Amendment to
the Sublease between Ariba, Inc. and Juniper Networks, Inc.

EXECUTED THIS 9TH DAY OF NOVEMBER, 2007, BY AND BETWEEN:

 

/s/ Wayne Kimber

    Ariba, Inc.     Title: VP & Controller    

/s/ [Illegible]

    Juniper Networks, Inc.     Title:    

 

CC: Troy Ward

Loren Marr

Mark Pietrone

Sarah Cline

Juniper Networks, Legal Department

Staubach, Lease Administration

Ariba General Counsel